ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, FOURTH CIRCUIT, PARISH OF ORLEANS
GENOVESE, J.,
would grant and assigns reasons:
hi disagree with the majority’s denial of this writ. Plaintiff filed suit against defendant bank and others, alleging fraud and civil conspiracy. Defendant bank then filed a motion for summary judgment. Plaintiffs allegations and defendant bank’s defenses reveal numerous ambiguities creating *261questions of material fact relative to defendant Ohle’s employment with the bank. In ruling on defendant bank’s motion for summary judgment relative to plaintiffs claims of fraud and civil conspiracy, the trial court weighed evidence and made credibility determinations which are not allowed when considering a motion for summary judgment. Weighing evidence and making credibility determinations are to be addressed at a trial on the merits, not at the summary judgment stage of the proceedings. For these reasons, I would grant the writ, reverse the trial court’s grant of defendant bank’s motion for summary judgment, and remand for further proceedings.